DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
•    The following is a first, non-final office action in response to the communication filed 09/16/2022.
•    Claims 6-20 have been canceled.
•    Claims 1-5 are currently pending and have been examined.

Election/Restriction
	Applicant’s election without traverse of claims 1-5 in the reply filed 09/16/2022 is acknowledged.

Priority
The applicant’s claim for benefit of Provisional Patent Application Serial No. 63/068,924 filed 08/21/2020 has been received and acknowledged.

Information Disclosure Statement
	Information Disclosure Statement received 03/02/2022 has been reviewed and considered.

Claim Objections
Claim 1 is objected to because of the following informalities:

With regards to claim 1, the limitation “that a purchase request” (lines 14-15) appears to have a grammatical error. The limitation should likely read “a purchase request.”

Appropriate correction is required.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-5 are directed to a process. Therefore, claims 1-5 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).
The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”.  
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea: 
receiving a login from a customer with a supplier without accessing a third-party Procurement system; 
receiving a selection of one or more products from the customer for purchase and placing the one or more products in a shopping cart; 
identifying the customer as associated with a third-party Procurement system requiring review for purchases; 
displaying, to the customer, an input to submit a list identifying the one or more products in the shopping cart to the third-party system;
 sending information associated with the list from the supplier to the third- party Procurement system, wherein the information includes the list and a user identification parameter associated with the customer; and 
receiving to the supplier from the third-party Procurement system a purchase request for at least one of the one or more products in the shopping cart. 
The above limitations recite the concept of selecting products from a supplier, and approving purchase of the products via a third party.  These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. Specifically, the claims are related to sales activities and behaviors because performing steps to ultimately receive a purchase request is a sales activity. This is further illustrated in the Specification ([0002]) describing the how the invention relates to managing purchases. Accordingly, under Prong One of Step 2A of the 2019 PEG, claim 1 recites an abstract idea (Step 2A, Prong One: YES).
Under Prong Two of Step 2A of the 2019 PEG, claim 1 recites additional elements, such as a supplier website, eProcurement, displaying a button, transmitting information. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claim 1 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.  Similar to the limitations of Alice, claim 1 merely recite a commonplace business method (i.e., selecting products from a supplier, and approving purchase of the products via a third party) being applied on a general purpose computer.  See MPEP 2106.05(f).  Furthermore, claim 1 generally links the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.).  Likewise, claim 1 specifying that the abstract idea of selecting products from a supplier, and approving purchase of the products via a third party is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.  As such, under Prong Two of Step 2A of the 2019 PEG, when considered both individually and as a whole, the limitations of claim 1 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claim 1 recites an abstract idea and fail to integrate the abstract idea into a practical application, claim 1 is “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to independent claim 1, this claim recites additional elements, such as a supplier website, eProcurement, displaying a button, transmitting information. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Moreover, the limitations of claim 1 are manual processes, e.g., analyzing information, sending information, etc.  The courts have indicated that mere automation of manual processes is not sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)).  Furthermore, as discussed above with respect to Prong Two of Step 2A, claim 1 merely recites the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claim 1 specifying that the abstract idea of selecting products from a supplier, and approving purchase of the products via a third party is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claim 1 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2-5, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea.  Dependent claims 2-5 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. Dependent claims 2-3 fail to identify additional elements and as such, are not indicative of integration into a practical application. Dependent claims 4-5 further identify additional elements, such as a cookie, an email address, and a token. Similar to discussion above the with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea. See MPEP 2106.05(f). As such, under Step 2A, dependent claims 2-5 are “directed to” an abstract idea. Similar to the discussion above with respect to claim 1, dependent claims 2-5 analyzed individually and as an ordered combination, invoke such additional elements as a tool to perform the abstract idea and merely indicate a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, and therefore, do not amount to significantly more than the abstract idea itself.  See MPEP 2106.05(f)(2). Accordingly, under the Alice/Mayo test, claims 1-5 are ineligible.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Federighi (US 8799103 B1), hereinafter Federighi, in view of Sadeddin et al. (US 11295395 B1), hereinafter Sadeddin.

In regards to claim 1, Federighi discloses a method of purchasing products on a supplier website for a business (Federighi: Col. 3, Ln. 50-55), the method comprising: 
receiving access from a customer on the supplier website without accessing a third-party eProcurement system (Federighi: Col. 6, Ln. 11-24 – “A user directs an Internet browser application to access a supplier website at 302. It is determined at 304 if a user is a supplier network user….it is not required to have an active or current supplier network session running and if a user has at some time in the past accessed a supplier network or had a supplier network session, connection, or application running (and perhaps has been tagged by the supplier network with a browser cookie) then the user is determined to be a supplier network user”; Col. 5, Ln. 4-18 – “header of web page 210 reads, ‘Supplier network session: VB100’ which indicates that the Internet browser application is aware the user is associated with a supplier network…non-volatile memory or storage is used to record if a user has previously accessed a supplier network or had a supplier network session active. Some examples include using cookies in an Internet browser application, etc.”; see also Col. 3, Ln. 15-22);
receiving a selection of one or more products from the customer for purchase and placing the one or more products in a shopping cart (Federighi: Col. 3, Ln. 25-31 – “products of Bob's Office supplies and Acme Office Supplies are displayed to the employee. After viewing available products, the employee of First Bank selects the products he wants to buy”; Col. 5, Ln. 19-24 – “By pressing import button 212…a structured data object is exported (and, if needed, generated) to an e-procurement system where it is processed…For example, it may be added to a shopping cart or group of other products desired to be purchased”);
identifying the customer as associated with a third-party eProcurement system requiring review for purchases (Federighi: Col. 6, Ln. 11-24 – “It is determined at 304 if a user is a supplier network user….it is not required to have an active or current supplier network session running and if a user has at some time in the past accessed a supplier network or had a supplier network session, connection, or application running (and perhaps has been tagged by the supplier network with a browser cookie) then the user is determined to be a supplier network user”; Col. 3, Ln. 30-36 – “An e-procurement system…has controls for business flows, such as the approval of a purchase”);
displaying, to the customer, a button to submit a list identifying the one or more products to the third-party system (Federighi: Col. 5, Ln. 19-25 and Fig. 2B – “By pressing import button 212 (e.g., using a mouse or keyboard), a structured data object is exported (and, if needed, generated) to an e-procurement system where it is processed or otherwise handled as appropriate. For example, it may be added to a shopping cart or group of other products desired to be purchased”; Col. 3, Ln. 25-31 – “the employee of First Bank selects the products he wants to buy and imports related information (e.g., product name, part number, supplier ID, quantity, price, etc.) into the First Bank e-procurement system 105”);
transmitting information associated with the list from the supplier website to the third- party eProcurement system, wherein the information includes the list (Federighi: Col. 5, Ln. 19-25 and Fig. 2B – “By pressing import button 212 (e.g., using a mouse or keyboard), a structured data object is exported (and, if needed, generated) to an e-procurement system where it is processed or otherwise handled as appropriate. For example, it may be added to a shopping cart or group of other products desired to be purchased”; Col. 3, Ln. 25-31 – “the employee of First Bank selects the products he wants to buy and imports related information (e.g., product name, part number, supplier ID, quantity, price, etc.) into the First Bank e-procurement system 105”); and
approving a purchase request for at least one of the one or more products in the shopping cart (Col. 3, Ln. 32-36 – “e-procurement system…has controls for…approval of a purchase or authorization of payment once a product is received”; Col. 5, Ln. 24-26 – “A supervisor or manager at the buying company accesses the e-procurement system to approve/deny the purchase”; see also Col. 5, Ln. 19-24).
Federighi further discloses a user logged into a session with a merchant (Federighi: Col. 5, Ln. 4-18). Federighi additionally discloses that the items are added to a shopping cart (Federighi: Col. 3, Ln. 25-31). Federighi further discloses a user identification parameter associated with the customer (Federighi: Col. 7, Ln. 20-23; Col. 5, Ln. 4-18). Yet Federighi does not explicitly disclose that receiving access from a customer comprises receiving a login, that the one or more products to submit are in the shopping cart, that the information associated with the list includes a user identification parameter associated with the customer, and receiving in the supplier website from the third-party eProcurement system a purchase request.
However, Sadeddin teaches a similar approval method for e-procurement (Sadeddin: Col. 5, Ln. 30-35), including
that receiving access from a customer comprises receiving a login (Sadeddin: Col. 5, Ln. 15-20 – “customer users including non-approvers, acting as agents of a customer, can authenticate and gain access to the spend management system”);
that the one or more products to submit are in the shopping cart (Sadeddin: Col. 13, Ln. 3-7 – “the customer user may shop directly on a supplier's website whereby items added to an online shopping cart are sent back to the system when the customer user checks out”);
that the information associated with the list includes a user identification parameter associated with the customer (Sadeddin: Col. 5, Ln. 37-43 – “When reviewing a purchase requisition…the approver may be presented with a variety of different information about the purchase requisition…such as for example the name of the requestor”; Col. 11, ln. 64-67 and Fig. 4 – “Supplier users 420 may likewise use their personal computers to interact with the spend management system 430 over network(s) 460 according to the online interaction protocol”); and
receiving in the supplier website from the third-party eProcurement system a purchase request (Sadeddin: Col 13, Ln. 25-33 – “If the requisition is approved at step 506, then, at step 508, then the system creates and stores a purchase order for the requisition. The system may then send the purchase order to the supplier. The system may send the purchase order to the supplier to in a variety of different ways and in a variety of different formats. Some of the different ways and formats that the system may send the purchase order to the supplier include…by cXML”; Col. 13, Ln. 5-11 – “a protocol for communication of business documents between the website and the system such as for example commerce eXtensible Markup Language (cXML)”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the communications between the system and supplier of Sadeddin in the method of Federighi because Federighi already discloses exchanging information between the parties and Sadeddin is merely demonstrating then types of information exchanges. Additionally, it would have been obvious to have included that receiving access from a customer comprises receiving a login, that the one or more products to submit are in the shopping cart, that the information associated with the list includes a user identification parameter associated with the customer, and receiving in the supplier website from the third-party eProcurement system a purchase request as taught by Sadeddin because information transmission is well-known and the use of it in an e-procurement method would have improved spend approval cycle time (Sadeddin: [abstract]).

In regards to claim 2, Federighi/Sadeddin teaches the method of claim 1. Federighi further discloses wherein the transmitting information includes pushing the information from the supplier website to the third-party eProcurement system (Federighi: Col. 5, Ln. 19-25 and Fig. 2B – “By pressing import button 212 (e.g., using a mouse or keyboard), a structured data object is exported (and, if needed, generated) to an e-procurement system where it is processed or otherwise handled as appropriate. For example, it may be added to a shopping cart or group of other products desired to be purchased”).

In regards to claim 4, Federighi/Sadeddin teaches the method of claim 1. Federighi further discloses wherein the user identification parameter includes one or more of the following that uniquely identifies the customer: a cookie, an email address, or a token (Federighi: Col. 6, Ln. 11-24 – “if a user…has been tagged by the supplier network with a browser cookie…then the user is determined to be a supplier network user”; Col. 5, Ln. 4-18 – “header of web page 210 reads, ‘Supplier network session: VB100’ which indicates that the Internet browser application is aware the user is associated with a supplier network…non-volatile memory or storage is used to record if a user has previously accessed a supplier network or had a supplier network session active. Some examples include using cookies in an Internet browser application, etc.”; Col. 3, Ln. 15-22 – “once authenticated (i.e. tagged with a cookie), the user can find and browse to supplier websites…once there the supplier website pages will pull the JavaScript from the supplier network which will check the cookie and set up the punchout appropriately”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Federighi, in view of Sadeddin, in view of Friend et al. (US 20110313803 A1), hereinafter Friend.

In regards to claim 3, Federighi/Sadeddin teaches the method of claim 1. Federighi further discloses wherein the transmitting information includes transmitting the information from the supplier website in response to a request (Federighi: Col. 5, Ln. 19-25 and Fig. 2B – “By pressing import button 212 (e.g., using a mouse or keyboard), a structured data object is exported (and, if needed, generated) to an e-procurement system where it is processed or otherwise handled as appropriate. For example, it may be added to a shopping cart or group of other products desired to be purchased”),
yet Federighi does not explicitly disclose that a request is a pull request. However, Friend teaches a similar method of sending a shopping list (Friend: [0058]), including
that a request is a pull request (Friend: [0058] – “information from a given task item or task list may be ‘pulled’ by a permissioned user…a shopping list”; [0057] – “a requesting user may request access to a first user's task list items”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the pull request of Friend in the method of Federighi because Federighi already discloses exchanging information between the parties and Friend is merely demonstrating this may be in response to a pull request. Additionally, it would have been obvious to have included that a request is a pull request as taught by Friend because information transmission is well-known and the use of it in an e-procurement method would have allowed for efficient flow of information (Friend: [0054]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Federighi, in view of Sadeddin, in view of Wilczek et al. (US 20210012328 A1), hereinafter Wilczek.

In regards to claim 5, Federighi/Sadeddin teaches the method of claim 1. Federighi further discloses transmitting to the third-party eProcurement system authentication information for extracting information for one or more shopping carts (Federighi: Col. 6, Ln. 11-24 – “if a user…has been tagged by the supplier network with a browser cookie…then the user is determined to be a supplier network user”; Col. 5, Ln. 4-18 – “header of web page 210 reads, ‘Supplier network session: VB100’ which indicates that the Internet browser application is aware the user is associated with a supplier network…non-volatile memory or storage is used to record if a user has previously accessed a supplier network or had a supplier network session active. Some examples include using cookies in an Internet browser application, etc.”; Col. 3, Ln. 15-22 – “once authenticated (i.e. tagged with a cookie), the user can find and browse to supplier websites…once there the supplier website pages will pull the JavaScript from the supplier network which will check the cookie and set up the punchout appropriately”; examiner note: the script is pulled in response to prior authentication, therefore this is what allows extraction of information for the carts; the initial authentication is interpreted to be transmitting the information),
yet Federighi does not explicitly disclose authentication information comprising a token. However, Wilczek teaches a similar e-procurement method (Wilczek: [0027]), including
authentication information comprising a token (Wilczek: [0036] – “Authentication procedures are required to enter the system 203…may be implemented using cookies or a server side session variable associated with the client. After a log in, the client is given a token, and a computer or server hosting the application compares the token to a list of tokens granted access before granting access to a secured page”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the token of Wilczek in the method of Federighi because Federighi already discloses authentication and Wilczek is merely demonstrating this may be with a token. Additionally, it would have been obvious to have included authentication information comprising a token as taught by Wilczek because tokens are well-known and the use of it in an e-procurement method would have prevented attackers from gaining access to a secure system (Wilczek: [0023]).


Conclusion
Newly cited Govindaswamy et al. (US 20160225065 A1), hereinafter Govindaswamy, teaches a system for enforcing procurement policies. Items may be added to a cart and then transmitted to the system. Users may authenticate with suppliers.
	Newly cited NPL reference U teaches an e-procurement system. A user may shop within a supplier website and add items to her cart. Instead of checking out, the user will click a button to transfer the items in the cart to her e-procurement system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969. The examiner can normally be reached Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA MAE MITROS/Examiner, Art Unit 3684                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625